Citation Nr: 0913690	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of oral 
surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1965.  He also reportedly served in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
bilateral hearing loss and for residuals of oral surgery.  

The Board points out that the Veteran requested a hearing 
before a Veterans Law Judge, but he withdrew this request in 
April 2007.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not present in 
service, and has not been documented following the Veteran's 
discharge from service.

2.  The Veteran's alleged in-service extraction of the teeth 
was not claimed to be the result of dental trauma.

3.  He was discharged from service in 1965, and his claim was 
submitted in 2005.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may a sensorineural 
hearing loss be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  A dental disorder, claimed as residuals of dental 
surgery, was not incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In March and June 2005 letters, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
case was last readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private 
medical records and the report of a VA examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In addition, the statement of the 
case issued in October 2006 advised the appellant of how the 
VA determines a disability rating and assigns an effective 
date, and the type of evidence which impacts such.  The 
Veteran has been an active participant in the claims process 
by providing evidence and argument regarding his claim.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The RO attempted to obtain the Veteran's service treatment 
records.  In May 2005, the National Personnel Records Center 
responded and indicated that after an extensive and thorough 
search of the records, it was unable to locate the service 
treatment records and the service dental records.  It was 
also noted that the records either did not exist, the 
National Personnel Records Center did not have them or that 
further efforts to locate them at its facility would be 
futile.  In cases such as these, the VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The United States Court of Appeals for Veterans Claims has 
noted that when "VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources.  
Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The 
Board observes that in a May 2005 letter, the Veteran was 
advised that he could furnish documents that could substitute 
for service treatment records.  He was notified that he could 
submit, among other types of evidence, statements from 
military medical personnel, buddy certificates, and medical 
evidence from hospitals, clinics and private physicians from 
whom he was treated after service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

	I.  Bilateral hearing loss 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Initially, the Board observes that the Veteran was an 
aircraft mechanic in service.  He asserts that he served on 
the flight line and was, therefore, exposed to acoustic 
trauma during service (to include his service in the 
Reserves).  He argues that his current bilateral hearing loss 
is related to such noise exposure.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  
Following an audiometric test by the VA in October 2005, the 
audiologist indicated that the Veteran's hearing in his right 
ear was within normal limits from 250 to 3,000 Hertz, sloping 
to a mild to moderate sensorineural hearing loss from 4,000 
to 8,000 Hertz.  In the left ear, the Veteran's hearing was 
within normal limits from 250 to 4,000 Hertz, with a moderate 
sensorineural hearing loss from 6,000 to 8,000 Hertz.  

During a VA examination of the ears in October 2005, the 
Veteran stated that he was exposed to the noise of jet 
aircraft during service, and in the Reserves.  He stated that 
his civilian employment was mostly indoors.  The examiner 
reviewed the claims folder, including the report of the 
audiometric examination.  The diagnosis was bilateral minimal 
high frequency sensorineural hearing loss.  

A private audiologist reported in October 2006 that he had 
examined the Veteran the previous month.  The Veteran related 
that he worked as a maintenance crew chief during active duty 
and in his service in the Reserves, and that he was exposed 
to constant aircraft engine noise.  He also stated that he 
had worked in a quiet environment in his civilian job and had 
no noisy hobbies.  The audiologist stated that she reviewed 
the claims folder, and concluded that it was at least as 
likely as not that the Veteran's hearing loss was caused by 
or contributed to by his exposure to excessive noise levels 
in service.  

The evidence against the Veteran's claim includes the 
findings on the audiometric examinations of record.  On the 
October 2005 VA audiometric test, the hearing threshold 
levels in decibels in the right ear were 15, 15, 15, 20 and 
30, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively. At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 20, 15, 15, 15, 
and 20.  Speech recognition scores were 100 percent in each 
ear.  The physician noted that he reviewed the claims folder, 
to include the audiometric test.  He stated that the 
Veteran's audiometric thresholds were very compatible with 
his age.  He opined that he was unable to establish a clear 
nexus between the Veteran's complaints of mild hearing loss 
and in-service acoustic trauma.  Thus, he concluded that it 
was less likely than not that the Veteran's hearing loss was 
related to military noise exposure.  

The private audiometric test, while not interpreted, appears 
to reveal hearing threshold levels in decibels in the right 
ear of 15, 15, 10, 25 and 30, at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels appear 
to be 20, 20, 25, 25 and 30.  Speech recognition scores were 
reported by the audiologist as 100 percent in the right ear 
and 96 percent in the left ear.

It is significant to point out that the findings on both the 
VA and the private audiometric tests fail to demonstrate that 
the Veteran has hearing loss disability under the provisions 
of 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  In the absence of a 
current hearing loss disability, there is no basis on which 
service connection may be granted.  The Board observes that 
the opinion of the Veteran's private audiologist to the 
effect that the Veteran's hearing loss is related to his 
noise exposure in service is essentially irrelevant to the 
claim since the evidence establishes that the Veteran does 
not have hearing loss disability at this time.  The medical 
findings of record are of greater probative value than the 
Veteran's allegations that he has a hearing loss disability.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss.

	II.  Residuals of dental surgery

The Veteran is claiming service connection for a dental 
disorder that he states is the extraction of his teeth while 
he was on active duty.  He claims that his teeth were 
extracted after he had been on active duty for more than 180 
days.

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. §  17.161.  

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  

(d) The following principles apply to dental conditions noted 
at entry and treated during service:  (1) Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  

(e) The following will not be considered service-connected 
for treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and  (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.  

(e) Class II(c).  Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
38 C.F.R. § 17.47(g).  

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.

The intended consequences of in-service dental treatment, 
including extractions, are not considered dental trauma.  
VAOPGCPREC 5-97.

The Veteran is claiming service connection for dental 
extractions occurring during service.  With respect to 
service connection for missing teeth, the regulations 
governing dental claims make a fundamental distinction 
between "replaceable missing teeth," see 38 C.F.R. § 
3.381(a), and teeth lost as a result of loss of substance of 
body of maxilla or mandible due to trauma or disease such as 
osteomyelitis, and not loss of the alveolar process as a 
result of periodontal disease.  See 38 C.F.R. § 4.150; 
Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a 
demonstration of dental trauma, service connection may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

Moreover, there is no allegation of dental trauma in this 
case.  The Veteran asserts that that his teeth were extracted 
during service, and that he continued to receive dental 
treatment to maintain oral health and masticatory function.  
The regulations cited above provide that service connection 
for replaceable missing teeth will be established for 
treatment purposes only.  The Veteran was discharged from 
service in 1965, and, as such, can receive treatment only 
with a timely filed application.  That application needed to 
be submitted within one year of his discharge from active 
duty.  38 C.F.R. § 17.161(f).  While the Veteran was not 
notified of this restriction by the appropriate service 
department at the time of his discharge, such notification is 
not required for service personnel who are discharged prior 
to 1982.  See Woodson supra.

Under these circumstances, the Veteran's claim for service 
connection for oral surgery must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of dental surgery is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


